UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7870



JOSEPH FREDERICK MOORE,

                                           Petitioner - Appellant,

          versus


H. R. POWELL, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-595-3)


Submitted:   February 13, 2002            Decided:   March 11, 2002


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Frederick Moore, Appellant Pro Se. Leah Ann Darron, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Frederick Moore seeks to appeal the district court’s

orders (1) denying his Fed. R. Civ. P. 60(b) motion for relief from

the judgment dismissing his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001), as untimely; and (2) denying his motion

for reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error.         Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       Moore v. Powell, No. CA-97-595-3

(E.D. Va. filed Apr. 30, 2001 & entered May 1, 2001; Oct. 5, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                             DISMISSED




                                   2